Case 3:18-cv-01161-MAB Document 51 Filed 11/25/20 Page 1 of 18 Page ID #272



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS


 BILLY WOODS,                                  )
                                               )
                       Plaintiff,              )
                                               )
 vs.                                           )   Case No. 3:18-CV-01161- MAB
                                               )
 ROSE, et al.,                                 )
                                               )
                      Defendants.              )


                         MEMORANDUM AND ORDER

BEATTY, Magistrate Judge:

       Plaintiff Billy Woods filed this action under 42 U.S.C. § 1983 alleging various

officials at Centralia Correctional Center violated his constitutional rights (Doc. 1). Now

pending before the Court is a Motion for Summary Judgment filed by Defendants Travia

Rose, Adam Dulle, and Anissa Shaw (Doc. 34). For the reasons set forth below, the motion

is denied.

                                      BACKGROUND

       Plaintiff Billy Woods, an inmate of the Illinois Department of Corrections, filed

this lawsuit pursuant to 28 U.S.C. § 1983 on May 25, 2018 (Doc. 1). Woods alleges

Defendant Dulle violated the Eighth Amendment to the United States Constitution when

he acted with deliberate indifference by instructing Woods to use a meat slicing machine

despite knowing the substantial risk of serious harm to Woods (Id.). Woods also alleges

Defendants Rose and Shaw violated the Eighth Amendment when they acted with

deliberate indifference to his serious medical needs (Id.).


                                        Page 1 of 18
Case 3:18-cv-01161-MAB Document 51 Filed 11/25/20 Page 2 of 18 Page ID #273



         On September 9, 2017, Woods was working at his job in the Dietary Department,

when his supervisor, Dulle, instructed Woods to operate the meat slicing machine

(Doc. 35-1, p. 22). Woods told Dulle that a wheel was missing from the machine, and it

may not work properly (Id.). Instead of instructing Woods to use a different tool to cut

the meat, Dulle told Woods to put pressure on the machine with his right hand to hold it

in place (Id.). While using the machine, at around 1:40 p.m., it jumped and cut off the top

portion of Woods’s little finger on his left hand. (Doc. 1, p. 11; Doc. 35-2, pp. 19-20). Dulle

allowed Woods to go immediately to the Health Care Unit (“HCU”) (Doc. 35, p. 3).

         Around 1:42 p.m., Woods arrived at the HCU and explained to Defendant Shaw

that he cut part of his finger off, which was causing blood to squirt out (Doc. 35-1, p. 23).

Shaw is a Correctional Medical Technician (“CMT”) and evaluates patients that request

to be seen for nurse sick call and in the infirmary (Doc. 37-1). Shaw told Woods to calm

down and it is not as bad as Woods believed (Doc. 35-1, p. 23). She then told Woods to

take his hand off the finger to allow her and other staff to examine (Id.). Immediately

upon releasing the pressure, blood started squirting out, which caused staff to jump back

(Id.).

         After seeing the seriousness of Woods’s injuries, Shaw spent around five minutes

weighing her options on what she was going to do (Id.). Around that time, another inmate

brought the severed part of Woods’s finger to the HCU (Id.). Woods then asked Shaw if

she could sew it back on or send Woods to a hospital (Id.). Shaw responded by calling

Correctional Officer Rose, explaining Woods’s injuries to Rose, and sought clearance to




                                         Page 2 of 18
Case 3:18-cv-01161-MAB Document 51 Filed 11/25/20 Page 3 of 18 Page ID #274



send Woods to an outside hospital (Id.).1 After the conversation, Shaw returned to Woods

and explained that Rose denied referring Woods to an outside hospital because it was not

a medical emergency (Id.). Shaw then threw away the severed part of Woods’s finger

(Doc. 1, p. 23). Shaw never called a doctor during this visit (Doc. 35-1, pp. 29-30; Doc. 35-

2, p. 20). Instead, Shaw had Woods place the remaining finger in saline and peroxide to

stop the bleeding (Doc. 1, p. 11). Shaw then bandaged Woods’s finger and sent him back

to the Dietary area (Doc. 35-1, p. 28).

        When Woods arrived back in Dietary, Dulle told Woods that he could go back to

his housing unit (Id.). Woods was waiting on the count check when another officer in the

tower noticed that blood was dripping down again through the gauze (Id. at p. 30). The

officer contacted Sergeant Boyle, who examined the injury and escorted Woods back to

the HCU (Id.; Doc. 35-2, p. 2).

        Woods went to the HCU a second time around 3:30 p.m.—which was 30 minutes

into a new shift (Doc. 35-2, p. 2; Doc. 35-4). Following Shaw’s course of treatment,2 the

new nurses took off the bloody gauze, cleaned Woods’s injury with water, and reinforced

it with more gauze (Doc. 35-1, p. 31; Doc. 35-2, p. 2). Woods then returned back to his

housing unit (Doc. 35-1, p. 32).




1 Defendants contest this fact. After Woods filed a grievance concerning this incident, Grievance Officer
Susan Walker explained that the nursing staff called a physician, not Rose (Doc. 1, p. 23). Not only does
Woods’s testimony dispute this, but also the Offender Injury Report indicates that a physician was not
contacted (Doc. 35-2, p. 20). Further, the Offender Outpatient Progress Notes from September 9, 2017, at
1:42 p.m., includes plans on when an inmate is referred to a doctor on the same day of the injury (Doc. 1,
p.11). If no doctor is referred, medical professionals must follow certain protocols which include cleansing
the laceration with mild antiseptic soap and using saline (Id.).
2 Shaw’s shift ended at 3:00 p.m. (Doc. 35-4, p. 3).




                                              Page 3 of 18
Case 3:18-cv-01161-MAB Document 51 Filed 11/25/20 Page 4 of 18 Page ID #275



        Anywhere from an hour later to around 9:00 p.m.,3 Woods went to the HCU a third

time because he was bleeding through the gauze (Id. at pp. 32-34; Doc. 1, p. 20; Doc. 35,

p. 4). Potentially two more times, Woods’s fourth and fifth visits to the HCU, Woods was

evaluated by medical staff, but the bleeding did not stop (Doc. 1, p. 20; Doc. 35-1, p. 35).4

        Sometime on September 10, 2017, while heading to the HCU again5 Sergeant Boyle

stopped Woods and called Major McAbee because Woods was still bleeding (Doc. 1,

p. 21; Doc. 35, p. 35). Major McAbee looked at Woods’s hand, asked what had happened,

and immediately called the warden (Id.). The warden called the Director of Nurses,

Knebel, to examine Woods’s finger (Id.). Upon review, the Director of Nurses determined

that emergency medical treatment was necessary, and Woods was rushed to the hospital,

where he received treatment (Doc. 1, p. 21; Doc. 35-1, p. 37; Doc. 35-2, p. 3).

        At the hospital, the medical records note that Woods suffered throbbing pain and

uncontrolled bleeding (Doc. 1, p. 14). The medical professionals at the hospital, however,

were able to stop the bleeding later that night on September 10, 2017 (Doc. 1, p. 16;

Doc. 35-1, p. 37).

                                          LEGAL STANDARD

        Summary judgment is appropriate where “the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, if any, show that


3 According to Woods’s grievance, he arrived to the HCU a third time at 9:00 p.m. (Doc. 1, p. 20). At his

deposition, however, Woods testified that it was an hour or so later (Id. at pp. 32-34).
4 Either at 9:00 p.m. on September 9, 2017, or at 1:00 am on September 10, 2017, Woods went to the HCU a

fourth time (Doc. 1, p. 20; Doc. 35-1, p. 35). Woods went to the HCU a fifth time at either 1:00 a.m. on
September 10, 2017 (Doc. 35-1, p. 35), or at a later time (Doc. 1, pp. 20-21).
5 Woods’s medical records do not provide any details of the third, fourth, or fifth visits. Instead, after

Woods’s second visit on September 9, 2017 at 3:30 p.m., the next recorded visit was September 10, 2017, at
6:20 p.m. (Doc. 35-2, p. 2).


                                             Page 4 of 18
Case 3:18-cv-01161-MAB Document 51 Filed 11/25/20 Page 5 of 18 Page ID #276



there is no genuine issue as to any material fact and that the moving party is entitled to a

judgment as a matter of law.” FED. R. CIV. P. 56(c); Celotex Corp. v. Catrett, 477 U.S. 317,

322 (1986). The moving party bears the burden of establishing that no material facts are

in genuine dispute; any doubt as to the existence of a genuine issue must be resolved

against the moving party. Adickes v. S.H. Kress & Co., 398 U.S. 144, 160 (1970); Lawrence v.

Kenosha Cty., 391 F.3d 837, 841 (7th Cir. 2004).

       Once the moving party sets forth the basis for summary judgment, the burden then

shifts to the nonmoving party who must go beyond mere allegations and offer specific

facts showing that there is a genuine issue of fact for trial. FED. R. CIV. P. 56(e); see Celotex

Corp. v. Catrett, 477 U.S. 317, 232-24 (1986). The party opposing summary judgment must

offer admissible evidence in support of his version of events; hearsay evidence does not

create a genuine issue of material fact. Durling v. Menard, Inc., 2020 WL 996520, at *2 (N.D.

Ill. Mar. 2, 2020) (citing McKenzie v. Ill. Dep’t of Transp., 92 F.3d 473, 484 (7th Cir. 1996)).

In determining whether a genuine issue of fact exists, the Court must view the evidence

and draw all reasonable inferences in favor of the non-movant. Bennington v. Caterpillar

Inc., 275 F.3d 654, 658 (7th Cir. 2001); see also Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

255 (1986). However, “[i]nferences that rely upon speculation or conjecture are

insufficient.” Armato v. Grounds, 766 F.3d 713, 719 (7th Cir. 2014). “Where the record taken

as a whole could not lead a rational trier of fact to find for the non-moving party, there is

no ‘genuine issue for trial.” Id. (citation omitted).

                                         DISCUSSION

       The Eighth Amendment prohibits cruel and unusual punishments, and deliberate



                                         Page 5 of 18
Case 3:18-cv-01161-MAB Document 51 Filed 11/25/20 Page 6 of 18 Page ID #277



indifference to the “serious medical needs of a prisoner constitutes the unnecessary and

wanton infliction of pain forbidden by the Constitution.” Rodriguez v. Plymouth Ambulance

Serv., 577 F.3d 816, 828 (7th Cir. 2009). To succeed on an Eighth Amendment deliberate

indifference claim, a plaintiff must show: (1) that he suffered from an objectively serious

medical condition; and (2) that the individual defendant was deliberately indifferent to

that condition. Berry v. Peterman, 604 F.3d 435, 440 (7th Cir. 2010); Arnett v. Webster, 658

F.3d 742, 750 (7th Cir. 2011) (citing Johnson v. Snyder, 444 F.3d 579, 584 (7th Cir. 2006)).

       A medical condition is objectively serious if “‘a physician has diagnosed it as

requiring treatment, or the need for treatment would be obvious to a layperson.’” Lockett

v. Bonson, 937 F.3d 1016, 1023 (7th Cir. 2019) (quoting Pyles v. Fahim, 771 F.3d 403, 409 (7th

Cir. 2014)). It is not necessary for such a medical condition to “be life-threatening to be

serious; rather, it could be a condition that would result in further significant injury or

unnecessary and wanton infliction of pain if not treated.” Gayton v. McCoy, 593 F.3d 610,

620 (7th Cir. 2010); accord Farmer v. Brennan, 511 U.S. 825, 828 (1994) (violating the Eighth

Amendment requires “deliberate indifference to a substantial risk of serious harm”)

(internal quotation marks omitted) (emphasis added).

       Prevailing on the second prong requires a prisoner to show that a prison official

has subjective knowledge of—and then disregards—an excessive risk to inmate health.

Id. at 653. A plaintiff need not show the individual “literally ignored” his complaint, but

that the individual was aware of the condition and either knowingly or recklessly

disregarded it. Hayes v. Snyder, 546 F.3d 516, 524 (7th Cir. 2008). “Something more than

negligence or even malpractice is required” to prove deliberate indifference. Pyles v.


                                         Page 6 of 18
Case 3:18-cv-01161-MAB Document 51 Filed 11/25/20 Page 7 of 18 Page ID #278



Fahim, 771 F.3d 403, 409 (7th Cir. 2014); see also Hammond v. Rector, 123 F. Supp. 3d 1076,

1086 (S.D. Ill. 2015) (“isolated occurrences of deficient medical treatment are generally

insufficient to establish . . . deliberate indifference”). Deliberate indifference involves

“intentional or reckless conduct, not mere negligence.” Berry, 604 F.3d at 440 (citing

Gayton v. McCoy, 593 F.3d 610, 620 (7th Cir. 2010)).

        A prisoner is entitled to “reasonable measures to meet a substantial risk of serious

harm”—not to demand specific care. Forbes v. Edgar, 112 F.3d 262, 267 (7th Cir. 1997). A

prisoner’s dissatisfaction with a medical professional’s prescribed course of treatment

does not give rise to a successful deliberate indifference claim unless the treatment is so

“blatantly inappropriate as to evidence intentional mistreatment likely to seriously

aggravate the prisoner’s condition.” Snipes v. DeTella, 95 F.3d 586, 592 (7th Cir. 1996)

(quoting Thomas v. Pate, 493 F.2d 151, 158 (7th Cir. 1974)).

   I.      Defendant Adam Dulle

        Woods brings an Eighth Amendment deliberate indifference claim against Dulle

for ordering Woods to operate a defective meat slicing machine, which cut off part of

Woods’s finger. Dulle has moved for summary judgment on the grounds that there is no

evidence that he knew there was a defect with the machine such that it would harm

Woods. To support this argument, Dulle relies on an unsworn declaration, pursuant to

28 U.S.C. § 1746. The unsworn declaration, however, is deficient in two respects. It is

undated, but more importantly, it is lacking critical language affirming that the facts in

the declaration are true and correct. Compare Doc. 37 with 28 U.S.C. § 1746 (stating, in

pertinent part, that the declaration must state the following: “I declare (or certify, verify,



                                        Page 7 of 18
Case 3:18-cv-01161-MAB Document 51 Filed 11/25/20 Page 8 of 18 Page ID #279



or state) under penalty of perjury that the foregoing is true and correct. Executed on

(date).”). This affirmation by the declarant that facts are true and correct is especially

important when it is an unsworn declaration. Although reluctant to consider the

declaration because of these deficiencies, the Court will nevertheless do so.6

        Setting the deficiencies aside, Dulle’s declaration simply demonstrates that a

genuine issue of material fact remains regarding Dulle’s knowledge of a defect with the

machine such that it would harm Woods (Doc. 35, p. 22). Dulle states he had no

knowledge that there were any defects on the meat slicing machine on September 9, 2017

(Doc. 37-1). He does not cite to any documentary evidence that would corroborate his

testimony such as inspection records showing the machine had been inspected prior to

that date and deemed in working condition. Woods, meanwhile, says he told Dulle that

the wheel on the machine was missing and it may not work properly (Doc. 35-1, p. 22).

After learning that the machine was missing a wheel, Woods says that Dulle told him to

simply apply pressure on the machine with his right hand to hold it in place (Id.). While

using the machine, at around 1:40 p.m., it jumped and cut off the top portion of Woods’s

little finger on his left hand. (Doc. 1, p. 11; Doc. 35-2, pp. 19-20).

        Dulle has not objected to Woods’s testimony or argued that his story cannot be



6Defendants Travia Rose and Anissa Shaw also submitted unsworn declarations, pursuant to 28 U.S.C. §
1746 (Docs. 35-3 (Rose) and 37-1 (Shaw)). Each declaration suffers from the same deficiencies as Dulle’s.
The declarations are undated and lack the critical certification that the facts attested to are true and correct.
Compare Docs. 35-3; 37-1 with 28 U.S.C. § 1746. Although each declarant states under penalty of perjury that
they have personal knowledge of the facts, an affirmation that the facts are true and correct is essential and
the absence of that language is conspicuous. This deficiency is not insignificant and the undersigned is
reluctant to categorize it as a procedural technicality given that this is what every witness must swear to
before giving testimony (that their testimony is the truth, the whole truth, and nothing but the truth). But
courts generally prefer to resolve disputes on their merits instead of procedural technicalities and so the
Court will consider each.


                                                Page 8 of 18
Case 3:18-cv-01161-MAB Document 51 Filed 11/25/20 Page 9 of 18 Page ID #280



presented in a form that would be admissible in evidence. See FED. R. CIV. P. 56(c)(2);

McGee v. Macon Cty. Sheriff’s Dep’t, 2020 WL 4464707, at *13 (C.D. Ill. July 20, 2020).

Indeed, any statements made by Dulle to Woods are not hearsay, as they constitute an

opposing party’s statement. FED. R. EVID. 801(d)(2)(A). And the statements that Dulle

made to Woods could be admissible as non-hearsay, to show the effect the statements

had on Woods. That is, the statements could be used—not to prove that Dulle knew there

was a defect—but to show why and how Woods used the machine, only to cutoff part of

his finger.

         Without a proper objection that Woods’s testimony cannot be presented in any

admissible form, the Court finds Woods’s testimony to be competent summary judgment

evidence creating a genuine issue of material fact for trial. See Lewandowski v. City of

Milwaukee, 823 F. App’x 426, 428–29 (7th Cir. 2020) (noting that a district court “cannot

consider inadmissible hearsay, over proper objections, in deciding summary judgment”)

(emphasis added). Dulle’s declaration and Woods’s testimony presents a classic swearing

contest on a critical issue, which means summary judgment is not appropriate. Indeed, if

a jury were to credit Woods’s testimony, it could reasonably find that Dulle knew there

was a defect with the machine such that it would harm Woods.

         For these reasons, the Court finds that Defendant Dulle is not entitled to summary

judgment.

   II.        Defendant Travia Rose

         Woods brings an Eighth Amendment deliberate indifference claim against Rose

for denying permission to be sent to an outside hospital for treatment at the request of



                                        Page 9 of 18
Case 3:18-cv-01161-MAB Document 51 Filed 11/25/20 Page 10 of 18 Page ID #281



nursing staff. Rose agrees that Woods suffered a serious medical condition, but Rose

argues she was not deliberately indifferent to Woods. Rose notes that “[Woods] named

[her] in this lawsuit because he believes [she] refused to send him to a hospital” (Doc. 35,

p. 13). Rose argues that she did not speak to Woods on September 9, 2017 (Id. at 4) and

provides an affidavit noting that her shift did not start until after the injury took place

(Doc. 35-3).

       It is completely irrelevant whether Rose personally spoke to Woods. Rather, if an

official has knowledge of an excessive risk to the inmate’s safety or health, “refusal or

declination to exercise the authority of his or her office may reflect deliberate disregard.”

Perez v. Fenoglio, 792 F.3d 768, 781–82 (7th Cir. 2015) (citation omitted). “In other words,

prisoner requests for relief that fall on ‘deaf ears’ may evidence deliberate indifference.”

Id. (citation omitted). Woods does not have to prove that his complaints were “literally

ignored,” but only that “the defendants’ responses to it were so plainly inappropriate as

to permit the inference that the defendants intentionally or recklessly disregarded his

needs.” Hayes v. Snyder, 546 F.3d 516, 524 (7th Cir. 2008) (citing Greeno v. Daley, 414 F.3d

645, 653 (7th Cir. 2005) (citation omitted)).

       Non-medical defendants, like Rose, can rely on the medical judgment of medical

personnel. Greeno, 414 F.3d at 655-656. But Rose “cannot simply ignore an inmate’s

plight.” Arnett v. Webster, 658 F.3d 742, 755 (7th Cir. 2011). If Rose received

communication “in its content and manner of transmission, gave the prison official

sufficient notice to alert him or her to ‘an excessive risk to inmate health or safety,’” she




                                        Page 10 of 18
Case 3:18-cv-01161-MAB Document 51 Filed 11/25/20 Page 11 of 18 Page ID #282



can be found to be deliberately indifferent to Woods’s serious needs. Vance v. Peters, 97

F.3d 987, 993 (7th Cir. 1996) (quoting Farmer, 511 U.S. at 837).

        Here, in Rose’s declaration, she states that “[she] was informed Mr. Woods was

still having a medical issue with his finger and ensured he returned to the health care

unit for further treatment” (Doc. 35-3).7 According to Rose, “[t]he initial injury occurred

on the previous shift and [she] was given no information regarding the injury when [she]

began [her] shift” (Id.). Rose continues noting that “[she] communicated with the nursing

staff on duty about the nature of his injury and was given no information that would lead

[her] to believe that Mr. Woods required any extensive treatment other than what was

being done for him at the facility” (Id.).

        Woods’s testimony and other evidence available, however, create a genuine issue

of material fact regarding whether Rose deliberately denied or interfered with Woods

being sent to an outside hospital and knew that Woods would be harmed as a result.

According to the medical records, Woods reported to the health care unit on September

9, 2017, around 1:42 p.m. (Doc. 35-2, pp. 19-20). Rose was at the Centralia Correctional

Center around 2:09 p.m. (Doc. 35-4, p. 2). Shaw did not sign out until 3:00 p.m. (Id. at p.

3). These facts support Woods’s testimony that Shaw called Rose, explained Woods’s

injuries to Rose, and sought clearance to send Woods to an outside hospital (Doc. 35-1, p.

23). Based on Woods’s testimony, Rose had actual knowledge of Woods’s injuries and

still denied Shaw’s request to send Woods to a hospital or did not properly communicate



7Rose’s declaration is an unsworn declaration pursuant to 28 U.S.C. § 1746 (See Doc.35-3). As outlined
supra, this declaration is deficient in certain respects, but the Court nevertheless considers it. See supra pp.
7-8 and FN. 6.


                                                Page 11 of 18
Case 3:18-cv-01161-MAB Document 51 Filed 11/25/20 Page 12 of 18 Page ID #283



Woods’s injuries to those able to make the decision (Id. at pp. 23, 28-29).8

           Like Dulle, Rose has not objected that Woods’s testimony cannot be presented in

a form that would be admissible in evidence. See FED. R. CIV. P. 56(c)(2); McGee, 2020 WL

4464707 at *13. Without a proper objection that Woods’s testimony cannot be presented

in any admissible form, the Court finds Woods’s testimony to be competent summary

judgment evidence creating a genuine issue of material fact for trial. See Lewandowski, 823

F. App’x at 428–29. If a jury were to credit Woods’s testimony, it could reasonably find

that Rose knew the seriousness of Woods’s injuries and she unreasonably denied Woods

from being sent to the hospital.

           Accordingly, the Court finds that Defendant Rose is not entitled to summary

judgment.

    III.      Defendant Anissa Shaw

           Woods brings an Eighth Amendment deliberate indifference claim against Shaw

for failing to properly treat his finger injury and delaying his access to hospital treatment.

Shaw argues she was not deliberately indifferent to Woods. Shaw notes that “[she]

cleaned [Woods’s] wound with saline, gave [Woods] pain medication and wrapped it

with gauze” (Doc. 35, p. 13). Shaw continues noting that “[w]hile [Woods] believes the

piece of his finger should have been reattached, this is not deliberate indifference” (Id.).

           Like Dulle and Rose, Shaw also relies on an unsworn declaration, pursuant to 28




8Indeed, Woods visited the HCU two or three additional times during Rose’s shift—after his initial visit
and Rose’s conversation with Shaw—yet Rose still did not alert the proper personnel to ensure Woods
received the proper treatment (Doc. 35-4, p. 2; Doc. 35-1, p. 32-35).


                                            Page 12 of 18
Case 3:18-cv-01161-MAB Document 51 Filed 11/25/20 Page 13 of 18 Page ID #284



U.S.C. § 1746.9 Shaw is a Correctional Medical Technician (“CMT”) and evaluates patients

that request to be seen for nurse sick call and in the infirmary (Doc. 37-1). According to

Shaw, when she evaluates patients in the infirmary, she follows a protocol sheet to

determine the appropriate treatment to provide to patients (Doc. 37-1). Shaw further

noted that she does not have the authority to order patients to an outside hospital, but

may provide medications to patients as prescribed by a physician or listed in the protocol

sheets (Id.). However, Shaw does have the authority to refer a patient to a medical doctor

or nurse practitioner for further evaluation (Id.).

        Like doctors, nurses can be deliberately indifferent if they “knowingly disregard

a risk to an inmate’s health.” Perez, 792 F.3d at 779 (citing Berry, 604 F.3d at 440). For a

medical professional, like Shaw, to be held liable under the deliberate indifference

standard, he or she must respond in a way that is “so plainly inappropriate” or make a

decision that is “such a substantial departure from accepted professional judgment,

practice, or standards,” that it gives rise to the inference that they intentionally or

recklessly disregarded the prisoner’s needs. Holloway v. Delaware Cty. Sheriff, 700 F.3d

1063, 1073 (7th Cir. 2012) (quoting Jackson v. Kotter, 541 F.3d 688, 697 (7th Cir. 2008)

(citation omitted)). In other words, a prison medical professional is “entitled to deference

in treatment decisions unless no minimally competent professional would have so

responded under those circumstances.” Roe v. Elyea, 631 F.3d 843, 857 (7th Cir. 2011)

(citation omitted).




9See supra at pp. 7-8 and FN 6 for the Court’s analysis regarding certain deficiencies in the unsworn
declaration but the Court’s decision to nevertheless consider the facts contained in each.


                                             Page 13 of 18
Case 3:18-cv-01161-MAB Document 51 Filed 11/25/20 Page 14 of 18 Page ID #285



         Viewing the facts in the light most favorable to Woods, Shaw disregarded the

potential severity of Woods’s finger injury in light of part of his finger missing, the

amount of bleeding, and his pain (Doc. 1, p. 11). In addition, by failing to refer Woods to

a doctor or nurse practitioner for further evaluation, there is a genuine issue of material

fact as to whether Shaw unnecessarily delayed treatment that aggravated his condition

and contributed to unnecessary pain. See e.g., Edwards v. Snyder, 478 F.3d 827, 831 (7th Cir.

2007) (finding plaintiff’s allegations of a two-day delay of proper treatment for an openly

dislocated finger, which caused unnecessary pain and disfigurement, was enough to state

a claim for deliberate indifference). Woods notes that Shaw had the authority to refer him

to a physician, but she did not (Doc. 41, p. 4). This is further supported in Woods’s

medical records (Doc. 35-2, p. 20).

         Ultimately, if a jury were to credit Woods’s testimony, it could reasonably find

that Shaw was deliberately indifferent in failing to properly treat Woods’s finger injury

and delayed his access to hospital treatment. Accordingly, Shaw is not entitled to

summary judgment.

   IV.      Sovereign Immunity

         Under the Illinois State Lawsuit Immunity Act, the State of Illinois shall not be

made a defendant in any Court except as provided in the Public Labor Relations Act, the

Court of Claims Act, the State Officials and Employees Ethics Act, and Section 1.5 of the

State Lawsuit Immunity Act. 745 ILL. COMP. STAT. 5/1. When a case is “sounding in tort”

the Court of Claims Act vests exclusive jurisdiction. 705 ILL. COMP. STAT. 505/8.

         Here, Defendants are not entitled to sovereign immunity. Woods is neither suing



                                       Page 14 of 18
Case 3:18-cv-01161-MAB Document 51 Filed 11/25/20 Page 15 of 18 Page ID #286



the State of Illinois nor bringing claims for state law torts. Instead, Woods is bringing

claims against employees of the State as individuals for violations of his constitutional

rights. Even if the Court construed this action as being one against the State, “[t]he

doctrine of sovereign immunity affords no protection, however, when it is alleged that

the State’s agent acted in violation of statutory or constitutional law or in excess of his

authority.” Leetaru v. Bd. of Trustees of Univ. of Illinois, 32 N.E.3d 583, 595 (Ill. 2015)

(emphasis added). “This exception is premised on the principle that while legal official

acts of state officers are regarded as acts of the State itself . . . when a state officer performs

illegally or purports to act under an unconstitutional act or under authority which he

does not have, the officer’s conduct is not regarded as the conduct of the State.” Id. at 596;

accord Murphy v. Smith, 844 F.3d 653, 658–59 (7th Cir. 2016).

       To overcome this, Defendants argue that Woods’s Eighth Amendment claims

could be viewed as simple negligence claims (Doc. 35, p. 11). The Court has already

completed its threshold review and did not view these as simple negligence claims. If it

did, the Court would have dismissed them, like the claims against Nurse Brewer, Jane

Doe Nurse #3, and Jane Doe Nurse #4. Woods v. Rose, 2018 WL 3094124, at *5 (S.D. Ill.

June 22, 2018). More importantly, Woods alleged that all Defendants violated the Eighth

Amendment and the evidence in this case establishes genuine issues of fact as to whether

Rose and Shaw were deliberately indifferent to Woods’s serious medical needs in

violation of the Eighth Amendment. Further, the evidence in this case establishes a

genuine issue of fact as to whether Dulle was deliberately indifferent to the substantial

risk of serious harm for ordering Woods to use a defective meat slicing machine.


                                          Page 15 of 18
Case 3:18-cv-01161-MAB Document 51 Filed 11/25/20 Page 16 of 18 Page ID #287



        Defendants attempt to construe Woods’s Eighth Amendment claims as negligence

claims is unconvincing, and, accordingly, state sovereign immunity does not bar the

claims.

   V.      Qualified Immunity

        Similarly, Defendants are not entitled to qualified immunity. “Generally, qualified

immunity protects government agents from liability when their actions do not violate

‘clearly established statutory or constitutional rights of which a reasonable person would

have known.’” Hernandez v. Cook Cnty. Sheriff’s Office, 634 F.3d 906, 914 (7th Cir. 2011)

(citing Purvis v. Oest, 614 F.3d 713, 720 (7th Cir. 2010)). “It protects ‘all but the plainly

incompetent or those who knowingly violate the law.’” Burritt v. Ditlefsen, 807 F.3d 239,

249 (7th Cir. 2015) (quoting Malley v. Briggs, 475 U.S. 335, 341 (1986)). In determining

whether Defendants are entitled to qualified immunity, the Court must ask two

questions: “(1) whether the facts, taken in the light most favorable to [ ] [Woods], show

that the defendant[s] violated a constitutional right; and (2) whether that constitutional

right was clearly established at the time of the alleged violation.” Hernandez, 634 F.3d at

914 (quoting Wheeler v. Lawson, 539 F.3d 629, 639 (7th Cir. 2008) (citations omitted)).

        Defendants first argue that “the facts alleged do not give rise to a constitutional

violation as analyzed in the previous sections” (Doc. 35, p. 14). At the risk of being

redundant, this Court disagrees, and the constitutional violations turn on the same

genuine issues of material fact that the Court has already discussed.

        Next, Defendants argue that they are entitled to qualified immunity because

“Defendants could not have known that they might be liable because the slicer was



                                       Page 16 of 18
Case 3:18-cv-01161-MAB Document 51 Filed 11/25/20 Page 17 of 18 Page ID #288



missing a leg or because [Woods] was not sent to the hospital soon enough or because

the small piece of the finger was not saved for reattachment” (Id. at p. 15). Defendants’

attempts to narrowly construe Woods’s claims fail. In 2017, it was clearly established that

“[u]nsafe prison working conditions can constitute an Eighth Amendment violation.”

Norris v. Cohn, 27 F. App’x 658, 660 (7th Cir. 2001) (citing Bagola v. Kindt, 131 F.3d 632, 646

(7th Cir. 1997)). It was also clearly established that failing to summon medical care for a

serious medical condition violates the Eighth Amendment. See Reed v. McBride, 178 F.3d

849, 854 (7th Cir. 1999).10 Finally, “[i]t has been established for decades that prison

physicians violate inmates’ constitutional rights when they deliberately disregard an

inmate’s serious medical condition, and only a trial can resolve the facts that are in

dispute.” Hayes v. Snyder, 546 F.3d 516, 528 (7th Cir. 2008). The same goes for nurses.

Walker v. Benjamin, 293 F.3d 1030, 1040 (7th Cir. 2002); cf. Williams v. Liefer, 491 F.3d 710,

716 (7th Cir. 2007) (finding that prison officers were actionable where medical records

showed it unnecessarily prolonged plaintiff’s pain and high blood pressure); Gil v. Reed,

381 F.3d 649, 662 (7th Cir. 2004) (hours of needless suffering can constitute harm).

        Accordingly, Dulle, Rose, and Shaw are not entitled to qualified immunity.

                                             CONCLUSION

        For the reasons stated above, the Motion for Summary Judgment filed by

Defendants Adam Dulle, Travia Rose, and Anissa Shaw (Doc. 34) is DENIED. Plaintiff’s



10Further, it was clearly established that interference with prescribed care by those who enforce policies
restricting a prisoner’s movements is “a well-recognized example of how nonmedical prison personnel can
display deliberate indifference to inmates’ medical conditions.” McDonald v. Hardy, 821 F.3d 882, 890 (7th
Cir. 2016). Again, there is a genuine issue of fact of whether Rose deliberately denied or interfered with
Woods from being sent to an outside hospital though Shaw made a request to Rose.


                                             Page 17 of 18
Case 3:18-cv-01161-MAB Document 51 Filed 11/25/20 Page 18 of 18 Page ID #289



motion for status, which asks for a status update on the issue of summary judgment (Doc.

50) is DENIED as MOOT. As the Court has previously indicated, the undersigned

expresses his sincere apology for the delay in addressing this motion. The delay was due,

in large part, to other demands of the undersigned’s caseload and the significant

disruption caused by the COVID-19 pandemic.

       This case shall proceed to trial on the issue of Defendant Dulle, Rose, and Shaw’s

deliberate indifference to Plaintiff Billy Woods. A status conference will be set by separate

order to discuss the utility of scheduling a settlement conference and trial scheduling.

       IT IS SO ORDERED.

       DATED: November 25, 2020
                                                  s/ Mark A. Beatty
                                                  MARK A. BEATTY
                                                  United States Magistrate Judge




                                       Page 18 of 18
